Case 20-33113-KRH           Doc 21      Filed 07/23/20 Entered 07/23/20 10:22:48                    Desc Main
                                       Document     Page 1 of 41


KIRKLAND & ELLIS LLP                                 COOLEY LLP
KIRKLAND & ELLIS INTERNATIONAL LLP                   Cullen D. Speckhart (VSB 79096)
Edward O. Sassower, P.C.                             Admitted to practice in New York, Virginia, Missouri and
Steven N. Serajeddini, P.C. (pro hac vice pending)   Texas; Not admitted to practice in DC, supervised by
601 Lexington Avenue                                 members of DC bar
New York, New York 10022                             Olya Antle (VSB 83153)
Telephone:       (212) 446-4800                      Admitted to practice in Virginia; Not admitted to practice
Facsimile:       (212) 446-4900                      in DC, supervised by members of DC bar
-and-                                                1299 Pennsylvania Avenue, NW, Suite 700
                                                     Washington, DC 20004-2400
John R. Luze (pro hac vice pending)                  Telephone:        (202) 842-7800
300 North LaSalle                                    Facsimile:        (202) 842-7899
Chicago, Illinois 60654
Telephone:         (312) 862-2000
Facsimile:         (312) 862-2200

Proposed Co-Counsel to the Debtors and Debtors in Possession

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

                                                                )
In re:                                                          )   Chapter 11
                                                                )
ASCENA RETAIL GROUP, INC.,                                      )   Case No. 20-33113 (KRH)
                                                                )
                         Debtor.                                )
                                                                )
Tax I.D. No. XX-XXXXXXX                                         )
                                                                )
In re:                                                          )   Chapter 11
                                                                )
933 INSPIRATION LLC,                                            )   Case No. 20-33117 (KRH)
                                                                )
                         Debtor.                                )
                                                                )
Tax I.D. No. XX-XXXXXXX                                         )
                                                                )
In re:                                                          )   Chapter 11
                                                                )
ANN CARD SERVICES, INC.,                                        )   Case No. 20-33120 (KRH)
                                                                )
                         Debtor.                                )
                                                                )
Tax I.D. No. XX-XXXXXXX                                         )




KE 68011665
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 2 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
ANN, INC.,                                       )   Case No. 20-33122 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
ANNCO, INC.,                                     )   Case No. 20-33125 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
ANNTAYLOR DISTRIBUTION SERVICES, INC.,           )   Case No. 20-33126 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
ANNTAYLOR OF PUERTO RICO, INC.,                  )   Case No. 20-33130 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
ANNTAYLOR RETAIL, INC.,                          )   Case No. 20-33132 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                          2
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 3 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
ANNTAYLOR, INC.,                                 )   Case No. 20-33134 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
ASCENA RETAIL HOLDINGS, INC.,                    )   Case No. 20-33136 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
ASCENA TRADE SERVICES, LLC,                      )   Case No. 20-33140 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
ASNA PLUS FASHION, INC.,                         )   Case No. 20-33141 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
ASNA VALUE FASHION LLC,                          )   Case No. 20-33142 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                          3
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 4 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
BACKINGBRANDS BUYING AGENT, LLC,                 )   Case No. 20-33143 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
BACKINGBRANDS SOLUTIONS, LLC,                    )   Case No. 20-33146 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
C.S.F. CORP.,                                    )   Case No. 20-33147 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CATALOG RECEIVABLES LLC,                         )   Case No. 20-33148 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CATALOG SELLER LLC,                              )   Case No. 20-33149 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                          4
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 5 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
CATHERINES #5124, INC.,                          )   Case No. 20-33151 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CATHERINES #5147, INC.,                          )   Case No. 20-33153 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CATHERINES STORES CORPORATION,                   )   Case No. 20-33155 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CATHERINES, INC.,                                )   Case No. 20-33158 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CCTM, INC.,                                      )   Case No. 20-33160 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                          5
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 6 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
CHARMING SALES CO. FOUR, INC.,                   )   Case No. 20-33162 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CHARMING SALES CO. ONE, INC.,                    )   Case No. 20-33164 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CHARMING SALES CO. THREE, INC.,                  )   Case No. 20-33166 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CHARMING SALES CO. TWO, INC.,                    )   Case No. 20-33173 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CHARMING SHOPPES OF DELAWARE, INC.,              )   Case No. 20-33174 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                          6
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 7 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
CHARMING SHOPPES RECEIVABLES CORP.,              )   Case No. 20-33175 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CHARMING SHOPPES SELLER, INC.,                   )   Case No. 20-33176 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CHARMING SHOPPES STREET, INC.,                   )   Case No. 20-33114 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CHARMING SHOPPES, INC.,                          )   Case No. 20-33115 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CHESTNUT ACQUISITION SUB INC.,                   )   Case No. 20-33116 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                          7
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 8 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
CROSSTOWN TRADERS, INC.,                         )   Case No. 20-33118 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CS HOLDCO II INC.,                               )   Case No. 20-33119 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CSGC, INC.,                                      )   Case No. 20-33121 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CSI INDUSTRIES, INC.,                            )   Case No. 20-33123 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CSPE, LLC,                                       )   Case No. 20-33124 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                          8
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 9 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
DBCM HOLDINGS, LLC,                              )   Case No. 20-33112 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
DBI HOLDINGS, INC.,                              )   Case No. 20-33127 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
DBX, INC.,                                       )   Case No. 20-33128 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
DULUTH REAL ESTATE LLC,                          )   Case No. 20-33129 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
ETNA RETAIL DC, LLC,                             )   Case No. 20-33131 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                          9
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 10 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
FASHION APPAREL SOURCING LLC,                    )   Case No. 20-33133 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
FASHION SERVICE FULFILLMENT                      )   Case No. 20-33135 (KRH)
CORPORATION,                                     )
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
FASHION SERVICE LLC,                             )   Case No. 20-33137 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
GC FULFILLMENT, LLC,                             )   Case No. 20-33139 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
LANE BRYANT #6243, INC.,                         )   Case No. 20-33144 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                          10
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 11 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
LANE BRYANT OF PENNSYLVANIA, INC.,               )   Case No. 20-33145 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
LANE BRYANT OUTLET 4106, INC.,                   )   Case No. 20-33150 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
LANE BRYANT PURCHASING CORP.,                    )   Case No. 20-33152 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
LANE BRYANT, INC.,                               )   Case No. 20-33154 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
PSTM, INC.,                                      )   Case No. 20-33156 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                          11
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 12 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
SONSI, INC.,                                     )   Case No. 20-33157 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
SPIRIT OF AMERICA, INC.,                         )   Case No. 20-33159 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
TOO GC, LLC,                                     )   Case No. 20-33161 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
TWEEN BRANDS AGENCY, INC.,                       )   Case No. 20-33163 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
TWEEN BRANDS DIRECT SERVICES INC.,               )   Case No. 20-33165 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                          12
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 13 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
TWEEN BRANDS, INC.,                              )   Case No. 20-33170 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
TWEEN BRANDS INVESTMENT, LLC,                    )   Case No. 20-33167 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
TWEEN BRANDS MARKETING, INC.,                    )   Case No. 20-33168 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
TWEEN BRANDS SERVICE CO.,                        )   Case No. 20-33169 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
WINKS LANE, INC.,                                )   Case No. 20-33171 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                          13
Case 20-33113-KRH             Doc 21     Filed 07/23/20 Entered 07/23/20 10:22:48                        Desc Main
                                        Document     Page 14 of 41



                                                                    )
In re:                                                              ) Chapter 11
                                                                    )
WORLDWIDE RETAIL HOLDINGS, INC.,                                    ) Case No. 20-33172 (KRH)
                                                                    )
                           Debtor.                                  )
                                                                    )
Tax I.D. No. XX-XXXXXXX                                             )

                      DEBTORS’ MOTION FOR ENTRY OF AN
                 ORDER (I) DIRECTING JOINT ADMINISTRATION OF
               CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”) 1

respectfully state as follows in support of this motion (this “Motion”):

                                                Relief Requested

         1.      The Debtors seek entry of an order, substantially in the form attached hereto as

Exhibit A (the “Order”), (a) directing procedural consolidation and joint administration of these

chapter 11 cases; and (b) granting related relief. The Debtors request that one file and one

docket be maintained for all of the jointly administered cases under the case of Ascena Retail

Group, Inc. and that the cases be administered under a consolidated caption, as follows:



                                [Remainder of page intentionally left blank]




1
    On July 23, 2020 (the “Petition Date”), each Debtor filed a voluntary petition for relief under chapter 11 of title
    11 of the United States Code (the “Bankruptcy Code”). A detailed description of the Debtors, their business,
    and the facts and circumstances supporting these chapter 11 cases is set forth in the Declaration of Carrie W.
    Teffner, Interim Executive Chair of Ascena Retail Group, Inc., in Support of Chapter 11 Petitions and First Day
    Motions (the “First Day Declaration”), filed contemporaneously herewith. Capitalized terms used but not
    defined herein shall have the meanings given to them in the First Day Declaration.


                                                         14
Case 20-33113-KRH            Doc 21     Filed 07/23/20 Entered 07/23/20 10:22:48                        Desc Main
                                       Document     Page 15 of 41



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

                                                                 )
In re:                                                           )   Chapter 11
                                                                 )
ASCENA RETAIL GROUP, INC., et al.,1                              )   Case No. 20-33113 (KRH)
                                                                 )
                                   Debtors.                      )   (Jointly Administered)
                                                                 )
1
    A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
    proposed claims and noticing agent at http://cases.primeclerk.com/ascena. The location of Debtor Ascena
    Retail Group, Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 933
    MacArthur Boulevard, Mahwah, New Jersey 07430.

         2.      The Debtors further request that this Court order that the foregoing caption

satisfies the requirements set forth in section 342(c)(1) of the Bankruptcy Code.

         3.      The Debtors also request that a docket entry, substantially similar to the

following, be entered on the docket of each of the Debtors other than Ascena Retail Group, Inc.

to reflect the joint administration of these chapter 11 cases:

                 An order has been entered in accordance with Rule 1015(b) of the
                 Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
                 Local Bankruptcy Rules for the United States Bankruptcy Court
                 for the Eastern District of Virginia directing joint administration
                 for procedural purposes only of the chapter 11 cases of: Ascena
                 Retail Group, Inc., Case No. 20-33113; 933 Inspiration LLC, Case
                 No. 20-33117; ANN Card Services, Inc., Case No. 20-33120;
                 ANN, Inc., Case No. 20-33122; AnnCo, Inc., Case No. 20-33125;
                 AnnTaylor Distribution Services, Inc., Case No. 20-33126;
                 AnnTaylor of Puerto Rico, Inc. Case No. 20-33130; AnnTaylor
                 Retail, Inc., Case No. 20-33132; AnnTaylor, Inc., Case No. 20-
                 33134; Ascena Retail Holdings, Inc., Case No. 20-33136; Ascena
                 Trade Services, LLC, Case No. 20-33140; ASNA Plus Fashion,
                 Inc., Case No. 20-33141; ASNA Value Fashion LLC, Case No. 20-
                 33142; BackingBrands Buying Agent, LLC, Case No. 20-33143;
                 BackingBrands Solutions, LLC, Case No. 20-33146; C.S.F. Corp.,
                 Case No. 20-33147; Catalog Receivables LLC, Case No. 20-
                 33148; Catalog Seller LLC, Case No. 20-33149; Catherines #5124,
                 Inc., Case No. 20-33151; Catherines #5147, Inc., Case No. 20-
                 33153; Catherines Stores Corporation, Case No. 20-33155;

                                                         15
Case 20-33113-KRH        Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48             Desc Main
                                  Document     Page 16 of 41



               Catherines, Inc., Case No. 20-33158; CCTM, Inc., Case No. 20-
               33160; Charming Sales Co. Four, Inc., Case No. 20-33162;
               Charming Sales Co. One, Inc., Case No. 20-33164; Charming
               Sales Co. Three, Inc., Case No. 20-33166; Charming Sales Co.
               Two, Inc., Case No. 20-33173; Charming Shoppes of Delaware,
               Inc., Case No. 20-33174; Charming Shoppes Receivables Corp.,
               Case No. 20-33175; Charming Shoppes Seller, Inc., Case No. 20-
               33176; Charming Shoppes Street, Inc., Case No. 20-33114;
               Charming Shoppes, Inc., Case No. 20-33115; Chestnut Acquisition
               Sub Inc., Case No. 20-33116; Crosstown Traders, Inc., Case
               No. 20-33118; CS HoldCo II Inc., Case No. 20-33119; CSGC,
               Inc., Case No. 20-33121; CSI Industries, Inc., Case No. 20-33123;
               CSPE, LLC, Case No. 20-33124; DBCM Holdings, LLC, Case
               No. 20-33112; DBI Holdings, Inc., Case No. 20-33127; DBX, Inc.,
               Case No. 20-33128; Duluth Real Estate LLC, Case No. 20-33129;
               Etna Retail DC, LLC, Case No. 20-33131; Fashion Apparel
               Sourcing LLC, Case No. 20-33133; Fashion Service Fulfillment
               Corporation, Case No. 20-33135; Fashion Service LLC, Case
               No. 20-33137; GC Fulfillment, LLC, Case No. 20-33139; Lane
               Bryant #6243, Inc., Case No. 20-33144; Lane Bryant of
               Pennsylvania, Inc., Case No. 20-33145; Lane Bryant Outlet 4106,
               Inc., Case No. 20-33150; Lane Bryant Purchasing Corp., Case
               No. 20-33152; Lane Bryant, Inc., Case No. 20-33154; PSTM, Inc.,
               Case No. 20-33156; Sonsi, Inc., Case No. 20-33157; Spirit of
               America, Inc., Case No. 20-33159; Too GC, LLC, Case No. 20-
               33161; Tween Brands Agency, Inc., Case No. 20-33163; Tween
               Brands Direct Services Inc., Case No. 20-33165; Tween Brands
               Investment, LLC, Case No. 20-33167; Tween Brands Marketing,
               Inc., Case No. 20-33168; Tween Brands Service Co., Case No. 20-
               33169; Tween Brands, Inc., Case No. 20-33170; Winks Lane, Inc.,
               Case No. 20-33171; and Worldwide Retail Holdings, Inc., Case
               No. 20-33172. The docket in Case No. 20-33113 (KRH) should be
               consulted for all matters affecting this case.

          4.   Finally, the Debtors seek authority to file the monthly operating reports required

by the Operating Guidelines and Reporting Requirements of the United States Trustee for

Chapter 11 Debtors in Possession and Chapter 11 Trustees, issued by the United States Trustee

for the Eastern District of Virginia (the “U.S. Trustee”), on a consolidated basis, but the Debtors

shall track and break out disbursements on a debtor-by-debtor basis in each monthly operating

report.



                                                16
Case 20-33113-KRH         Doc 21      Filed 07/23/20 Entered 07/23/20 10:22:48                Desc Main
                                     Document     Page 17 of 41



                                         Jurisdiction and Venue

       5.      The United States Bankruptcy Court for the Eastern District of Virginia

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Standing Order of Reference from the United States District Court for the Eastern District of

Virginia, dated August 15, 1984. The Debtors confirm their consent, pursuant to Rule 7008 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final

order by the Court in connection with this motion to the extent that it is later determined that the

Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution.

       6.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       7.      The    bases    for      the   relief    requested   herein   are   sections   105(a)   of

the Bankruptcy Code, Bankruptcy Rule 1015(b), and Rules 1015-1 and 9013-1 of the Local

Rules of the United States Bankruptcy Court for the Eastern District of Virginia (the “Local

Bankruptcy Rules”).

                                              Basis for Relief

       8.      Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” Fed. R. Bankr. P. 1015. The Debtor entities that

commenced chapter 11 cases are “affiliates” as that term is defined in section 101(2) of the

Bankruptcy Code. Accordingly, the Bankruptcy Code and Bankruptcy Rules authorize the Court

to grant the relief requested herein.




                                                       17
Case 20-33113-KRH            Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48                       Desc Main
                                      Document     Page 18 of 41



        9.       Further, Local Bankruptcy Rule 1015-1 provides additional authority for the

Court to order joint administration of these chapter 11 cases:

                 In all joint petitions filed with the Court, the case will be
                 administered through joint administration of the estates unless the
                 trustee or other interested party files an objection to joint
                 administration within 14 days after the meeting of creditors and
                 gives notice of a hearing date on such objection.

Local Bankr. R. 1015-1.

        10.      Joint administration is generally non-controversial, and courts in this jurisdiction

routinely order joint administration in cases with multiple related debtors. See, e.g., In re Intelsat

S.A., No. 20-32399 (KLP) (Bankr. E.D. Va. May 15, 2020) (directing joint administration of

chapter 11 cases); In re Pier 1 Imports, Inc., No. 20-30805 (KRH) (Bankr. E.D. Va.

Feb. 18, 2020) (same); In re Toys “R” Us, Inc., No. 17-34665 (KLP) (Bankr. E.D. Va.

Sept. 19, 2017) (same); In re The Gymboree Corp., No. 17-32986 (KLP) (Bankr. E.D. Va.

June 2, 2017) (same); In re Penn Va. Corp., No. 16-32395 (KLP) (Bankr. E.D. Va.

May 13, 2016) (same). 2

        11.      Given the integrated nature of the Debtors’ operations, joint administration of

these chapter 11 cases will provide significant administrative convenience without harming the

substantive rights of any party in interest. Many of the motions, hearings, and orders in these

chapter 11 cases will affect each Debtor entity.                  The entry of an order directing joint

administration of these chapter 11 cases will reduce fees and costs by avoiding duplicative filings

and objections. Joint administration also will allow the U.S. Trustee and all parties in interest to

monitor these chapter 11 cases with greater ease and efficiency.




2
    Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
    Copies of these orders are available upon request to the Debtors’ proposed counsel.


                                                       18
Case 20-33113-KRH        Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48              Desc Main
                                  Document     Page 19 of 41



        12.    Moreover, joint administration will not adversely affect the Debtors’ respective

constituencies because this Motion seeks only administrative, not substantive, consolidation of

the Debtors’ estates. Parties in interest will not be harmed by the relief requested; instead,

parties in interest will benefit from the cost reductions associated with the joint administration of

these chapter 11 cases. Accordingly, the Debtors submit that the joint administration of these

chapter 11 cases is in the best interests of their estates, their creditors, and all other parties in

interest.

                      Waiver of Memorandum of Points and Authorities

        13.    The Debtors respectfully request that this Court treat this Motion as a written

memorandum of points and authorities or waive any requirement that this Motion be

accompanied by a written memorandum of points and authorities as described in Local

Bankruptcy Rule 9013-1(G).

                                              Notice

        14.    The Debtors will provide notice of this Motion via first class mail, facsimile or

email (where available) to: (a) the United States Trustee for the Eastern District of Virginia;

(b) the holders of the 50 largest unsecured claims against the Debtors (on a consolidated basis);

(c) the agents under the Debtors’ prepetition secured facilities and counsel thereto; (d) the DIP

Agents and their respective counsel thereto; (e) counsel to the Ad Hoc Group; (f) the United

States Attorney’s Office for the Eastern District of Virginia; (g) the Internal Revenue Service;

(h) the office of the attorneys general for the states in which the Debtors operate; (i) the

Securities and Exchange Commission; (j) the National Association of Attorneys General; and

(k) any party that has requested notice pursuant to Bankruptcy Rule 2002 (collectively,

the “Notice Parties”). The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be given.

                                                 19
Case 20-33113-KRH       Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48            Desc Main
                                 Document     Page 20 of 41



                                       No Prior Request

       15.     No prior request for the relief sought in this Motion has been made to this or any

other court.



                          [Remainder of page left intentionally blank]




                                               20
Case 20-33113-KRH            Doc 21     Filed 07/23/20 Entered 07/23/20 10:22:48                    Desc Main
                                       Document     Page 21 of 41



         WHEREFORE, the Debtors respectfully request that the Court enter the Order granting

 the relief requested herein and such other relief as the Court deems appropriate under the

 circumstances.

 Richmond, Virginia
 Dated: July 23, 2020

                                                        /s/ Cullen D. Speckhart
KIRKLAND & ELLIS LLP                                    COOLEY LLP
KIRKLAND & ELLIS INTERNATIONAL LLP                      Cullen D. Speckhart (VSB 79096)
Edward O. Sassower, P.C.                                Admitted to practice in New York, Virginia, Missouri and
Steven N. Serajeddini, P.C. (pro hac vice pending)      Texas; Not admitted to practice in DC, supervised by
601 Lexington Avenue                                    members of DC bar
New York, New York 10022                                Olya Antle (VSB 83153)
Telephone:      (212) 446-4800                          Admitted to practice in Virginia; Not admitted to practice
Facsimile:      (212) 446-4900                          in DC, supervised by members of DC bar
Email:          edward.sassower@kirkland.com            1299 Pennsylvania Avenue, NW, Suite 700
                steven.serajeddini@kirkland.com         Washington, DC 20004-2400
-and-                                                   Telephone:        (202) 842-7800
                                                        Facsimile:        (202) 842-7899
John R. Luze (pro hac vice pending)                     Email:            cspeckhart@cooley.com
300 North LaSalle Street                                                  oantle@cooley.com-
Chicago, Illinois 60654
Telephone:         (312) 862-2000
Facsimile:         (312) 862-2200
Email:             john.luze@kirkland.com

Proposed Co-Counsel to the Debtors and Debtors in Possession
Case 20-33113-KRH   Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48   Desc Main
                             Document     Page 22 of 41



                                     Exhibit A

                                  Proposed Order
Case 20-33113-KRH           Doc 21     Filed 07/23/20 Entered 07/23/20 10:22:48                       Desc Main
                                      Document     Page 23 of 41


KIRKLAND & ELLIS LLP                                 COOLEY LLP
KIRKLAND & ELLIS INTERNATIONAL LLP                   Cullen D. Speckhart (VSB 79096)
Edward O. Sassower, P.C.                             Admitted to practice in New York, Virginia, Missouri and
Steven N. Serajeddini, P.C. (pro hac vice pending)   Texas; Not admitted to practice in DC, supervised by
601 Lexington Avenue                                 members of DC bar
New York, New York 10022                             Olya Antle (VSB 83153)
Telephone:       (212) 446-4800                      Admitted to practice in Virginia; Not admitted to practice in
Facsimile:       (212) 446-4900                      DC, supervised by members of DC bar
-and-                                                1299 Pennsylvania Avenue, NW, Suite 700
                                                     Washington, DC 20004-2400
John R. Luze (pro hac vice pending)                  Telephone:        (202) 842-7800
300 North LaSalle                                    Facsimile:        (202) 842-7899
Chicago, Illinois 60654
Telephone:         (312) 862-2000
Facsimile:         (312) 862-2200

Proposed Co-Counsel to the Debtors and Debtors in Possession

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

                                                                 )
In re:                                                           )   Chapter 11
                                                                 )
ASCENA RETAIL GROUP, INC.,                                       )   Case No. 20-33113 (KRH)
                                                                 )
                         Debtor.                                 )
                                                                 )
Tax I.D. No. XX-XXXXXXX                                          )
                                                                 )
In re:                                                           )   Chapter 11
                                                                 )
933 INSPIRATION LLC,                                             )   Case No. 20-33117 (KRH)
                                                                 )
                         Debtor.                                 )
                                                                 )
Tax I.D. No. XX-XXXXXXX                                          )
                                                                 )
In re:                                                           )   Chapter 11
                                                                 )
ANN CARD SERVICES, INC.,                                         )   Case No. 20-33120 (KRH)
                                                                 )
                         Debtor.                                 )
                                                                 )
Tax I.D. No. XX-XXXXXXX                                          )
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 24 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
ANN, INC.,                                       )   Case No. 20-33122 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
ANNCO, INC.,                                     )   Case No. 20-33125 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
ANNTAYLOR DISTRIBUTION SERVICES, INC.,           )   Case No. 20-33126 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
ANNTAYLOR OF PUERTO RICO, INC.,                  )   Case No. 20-33130 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
ANNTAYLOR RETAIL, INC.,                          )   Case No. 20-33132 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                           2
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 25 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
ANNTAYLOR, INC.,                                 )   Case No. 20-33134 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
ASCENA RETAIL HOLDINGS, INC.,                    )   Case No. 20-33136 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
ASCENA TRADE SERVICES, LLC,                      )   Case No. 20-33140 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
ASNA PLUS FASHION, INC.,                         )   Case No. 20-33141 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
ASNA VALUE FASHION LLC,                          )   Case No. 20-33142 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                           3
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 26 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
BACKINGBRANDS BUYING AGENT, LLC,                 )   Case No. 20-33143 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
BACKINGBRANDS SOLUTIONS, LLC,                    )   Case No. 20-33146 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
C.S.F. CORP.,                                    )   Case No. 20-33147 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CATALOG RECEIVABLES LLC,                         )   Case No. 20-33148 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CATALOG SELLER LLC,                              )   Case No. 20-33149 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                           4
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 27 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
CATHERINES #5124, INC.,                          )   Case No. 20-33151 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CATHERINES #5147, INC.,                          )   Case No. 20-33153 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CATHERINES STORES CORPORATION,                   )   Case No. 20-33155 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CATHERINES, INC.,                                )   Case No. 20-33158 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CCTM, INC.,                                      )   Case No. 20-33160 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                           5
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 28 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
CHARMING SALES CO. FOUR, INC.,                   )   Case No. 20-33162 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CHARMING SALES CO. ONE, INC.,                    )   Case No. 20-33164 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CHARMING SALES CO. THREE, INC.,                  )   Case No. 20-33166 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CHARMING SALES CO. TWO, INC.,                    )   Case No. 20-33173 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CHARMING SHOPPES OF DELAWARE, INC.,              )   Case No. 20-33174 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                           6
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 29 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
CHARMING SHOPPES RECEIVABLES CORP.,              )   Case No. 20-33175 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CHARMING SHOPPES SELLER, INC.,                   )   Case No. 20-33176 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CHARMING SHOPPES STREET, INC.,                   )   Case No. 20-33114 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CHARMING SHOPPES, INC.,                          )   Case No. 20-33115 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CHESTNUT ACQUISITION SUB INC.,                   )   Case No. 20-33116 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                           7
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 30 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
CROSSTOWN TRADERS, INC.,                         )   Case No. 20-33118 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CS HOLDCO II INC.,                               )   Case No. 20-33119 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CSGC, INC.,                                      )   Case No. 20-33121 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CSI INDUSTRIES, INC.,                            )   Case No. 20-33123 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
CSPE, LLC,                                       )   Case No. 20-33124 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                           8
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 31 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
DBCM HOLDINGS, LLC,                              )   Case No. 20-33112 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
DBI HOLDINGS, INC.,                              )   Case No. 20-33127 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
DBX, INC.,                                       )   Case No. 20-33128 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
DULUTH REAL ESTATE LLC,                          )   Case No. 20-33129 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
ETNA RETAIL DC, LLC,                             )   Case No. 20-33131 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                           9
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 32 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
FASHION APPAREL SOURCING LLC,                    )   Case No. 20-33133 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
FASHION SERVICE FULFILLMENT                      )   Case No. 20-33135 (KRH)
CORPORATION,                                     )
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
FASHION SERVICE LLC,                             )   Case No. 20-33137 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
GC FULFILLMENT, LLC,                             )   Case No. 20-33139 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
LANE BRYANT #6243, INC.,                         )   Case No. 20-33144 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                          10
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 33 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
LANE BRYANT OF PENNSYLVANIA, INC.,               )   Case No. 20-33145 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
LANE BRYANT OUTLET 4106, INC.,                   )   Case No. 20-33150 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
LANE BRYANT PURCHASING CORP.,                    )   Case No. 20-33152 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
LANE BRYANT, INC.,                               )   Case No. 20-33154 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
PSTM, INC.,                                      )   Case No. 20-33156 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                          11
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 34 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
SONSI, INC.,                                     )   Case No. 20-33157 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
SPIRIT OF AMERICA, INC.,                         )   Case No. 20-33159 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
TOO GC, LLC,                                     )   Case No. 20-33161 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
TWEEN BRANDS AGENCY, INC.,                       )   Case No. 20-33163 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
TWEEN BRANDS DIRECT SERVICES INC.,               )   Case No. 20-33165 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                          12
Case 20-33113-KRH     Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48       Desc Main
                               Document     Page 35 of 41



                                                 )
In re:                                           )   Chapter 11
                                                 )
TWEEN BRANDS, INC.,                              )   Case No. 20-33170 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
TWEEN BRANDS INVESTMENT, LLC,                    )   Case No. 20-33167 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
TWEEN BRANDS MARKETING, INC.,                    )   Case No. 20-33168 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
TWEEN BRANDS SERVICE CO.,                        )   Case No. 20-33169 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
In re:                                           )   Chapter 11
                                                 )
WINKS LANE, INC.,                                )   Case No. 20-33171 (KRH)
                                                 )
                    Debtor.                      )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )




                                          13
Case 20-33113-KRH           Doc 21     Filed 07/23/20 Entered 07/23/20 10:22:48                      Desc Main
                                      Document     Page 36 of 41



                                                                 )
In re:                                                           ) Chapter 11
                                                                 )
WORLDWIDE RETAIL HOLDINGS, INC.,                                 ) Case No. 20-33172 (KRH)
                                                                 )
                          Debtor.                                )
                                                                 )
Tax I.D. No. XX-XXXXXXX                                          )

                ORDER (I) DIRECTING JOINT ADMINISTRATION OF
              CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”) 1 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”), (a) directing the

joint administration of the Debtors’ chapter 11 cases for procedural purposes only; and

(b) granting related relief, all as more fully set forth in the Motion; and upon the First Day

Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157 and 1334 and the Standing Order of Reference from the United States District Court for

the Eastern District of Virginia, dated August 15, 1984; and that this Court may enter a final

order consistent with Article III of the United States Constitution; and this Court having found

that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C.

§§ 1408 and 1409; and this Court having found that the relief requested in the Motion is in the

best interests of the Debtors’ estates, their creditors, and other parties in interest; and this Court

having found that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion

were appropriate under the circumstances and no other notice need be provided; and this Court

having reviewed the Motion and having heard the statements in support of the relief requested

therein at a hearing before this Court (the “Hearing”); and this Court having determined that the

legal and factual bases set forth in the Motion and at the Hearing establish just cause for the


1
    Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion.


                                                       14
Case 20-33113-KRH            Doc 21     Filed 07/23/20 Entered 07/23/20 10:22:48                        Desc Main
                                       Document     Page 37 of 41



relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

         1.      The Motion is granted as set forth in this Order.

         2.      The above-captioned chapter 11 cases are consolidated for procedural purposes

only and shall be jointly administered by the Court under Case No. 20-33113 (KRH).

         3.      The caption of the jointly administered cases should read as follows:

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

                                                                 )
In re:                                                           )   Chapter 11
                                                                 )
ASCENA RETAIL GROUP, INC., et al.,1                              )   Case No. 20-33113 (KRH)
                                                                 )
                                   Debtors.                      )   (Jointly Administered)
                                                                 )
1
    A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
    proposed claims and noticing agent at http://cases.primeclerk.com/ascena. The location of Debtor Ascena
    Retail Group, Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 933
    MacArthur Boulevard, Mahwah, New Jersey 07430.

         4.      The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

the Bankruptcy Code.

         5.      A docket entry, substantially similar to the following, shall be entered on the

docket of each of the Debtors other than Ascena Retail Group, Inc. to reflect the joint

administration of these chapter 11 cases:

                 An order has been entered in accordance with Rule 1015(b) of the
                 Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
                 Local Bankruptcy Rules for the United States Bankruptcy Court
                 for the Eastern District of Virginia directing joint administration
                 for procedural purposes only of the chapter 11 cases of: Ascena
                 Retail Group, Inc., Case No. 20-33113; 933 Inspiration LLC, Case
                 No. 20-33117; ANN Card Services, Inc., Case No. 20-33120;
                 ANN, Inc., Case No. 20-33122; AnnCo, Inc., Case No. 20-33125;

                                                         15
Case 20-33113-KRH   Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48         Desc Main
                             Document     Page 38 of 41



           AnnTaylor Distribution Services, Inc., Case No. 20-33126;
           AnnTaylor of Puerto Rico, Inc. Case No. 20-33130; AnnTaylor
           Retail, Inc., Case No. 20-33132; AnnTaylor, Inc., Case No. 20-
           33134; Ascena Retail Holdings, Inc., Case No. 20-33136; Ascena
           Trade Services, LLC, Case No. 20-33140; ASNA Plus Fashion,
           Inc., Case No. 20-33141; ASNA Value Fashion LLC, Case No. 20-
           33142; BackingBrands Buying Agent, LLC, Case No. 20-33143;
           BackingBrands Solutions, LLC, Case No. 20-33146; C.S.F. Corp.,
           Case No. 20-33147; Catalog Receivables LLC, Case No. 20-
           33148; Catalog Seller LLC, Case No. 20-33149; Catherines #5124,
           Inc., Case No. 20-33151; Catherines #5147, Inc., Case No. 20-
           33153; Catherines Stores Corporation, Case No. 20-33155;
           Catherines, Inc., Case No. 20-33158; CCTM, Inc., Case No. 20-
           33160; Charming Sales Co. Four, Inc., Case No. 20-33162;
           Charming Sales Co. One, Inc., Case No. 20-33164; Charming
           Sales Co. Three, Inc., Case No. 20-33166; Charming Sales Co.
           Two, Inc., Case No. 20-33173; Charming Shoppes of Delaware,
           Inc., Case No. 20-33174; Charming Shoppes Receivables Corp.,
           Case No. 20-33175; Charming Shoppes Seller, Inc., Case No. 20-
           33176; Charming Shoppes Street, Inc., Case No. 20-33114;
           Charming Shoppes, Inc., Case No. 20-33115; Chestnut Acquisition
           Sub Inc., Case No. 20-33116; Crosstown Traders, Inc., Case
           No. 20-33118; CS HoldCo II Inc., Case No. 20-33119; CSGC,
           Inc., Case No. 20-33121; CSI Industries, Inc., Case No. 20-33123;
           CSPE, LLC, Case No. 20-33124; DBCM Holdings, LLC, Case
           No. 20-33112; DBI Holdings, Inc., Case No. 20-33127; DBX, Inc.,
           Case No. 20-33128; Duluth Real Estate LLC, Case No. 20-33129;
           Etna Retail DC, LLC, Case No. 20-33131; Fashion Apparel
           Sourcing LLC, Case No. 20-33133; Fashion Service Fulfillment
           Corporation, Case No. 20-33135; Fashion Service LLC, Case
           No. 20-33137; GC Fulfillment, LLC, Case No. 20-33139; Lane
           Bryant #6243, Inc., Case No. 20-33144; Lane Bryant of
           Pennsylvania, Inc., Case No. 20-33145; Lane Bryant Outlet 4106,
           Inc., Case No. 20-33150; Lane Bryant Purchasing Corp., Case
           No. 20-33152; Lane Bryant, Inc., Case No. 20-33154; PSTM, Inc.,
           Case No. 20-33156; Sonsi, Inc., Case No. 20-33157; Spirit of
           America, Inc., Case No. 20-33159; Too GC, LLC, Case No. 20-
           33161; Tween Brands Agency, Inc., Case No. 20-33163; Tween
           Brands Direct Services Inc., Case No. 20-33165; Tween Brands
           Investment, LLC, Case No. 20-33167; Tween Brands Marketing,
           Inc., Case No. 20-33168; Tween Brands Service Co., Case No. 20-
           33169; Tween Brands, Inc., Case No. 20-33170; Winks Lane, Inc.,
           Case No. 20-33171; and Worldwide Retail Holdings, Inc., Case
           No. 20-33172. The docket in Case No. 20-33113 (KRH) should be
           consulted for all matters affecting this case.



                                          16
Case 20-33113-KRH         Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48         Desc Main
                                   Document     Page 39 of 41



       6.      The Debtors shall maintain, and the Clerk of the United States Bankruptcy Court

for the Eastern District of Virginia shall keep, one consolidated docket, one file, and one

consolidated service list for these chapter 11 cases.

       7.      The Debtors are authorized to file the monthly operating reports required by the

Operating Guidelines and Reporting Requirements of the United States Trustee for Chapter 11

Debtors in Possession and Chapter 11 Trustees, issued by the United States Trustee for the

Eastern District of Virginia, on a consolidated basis, but the Debtors shall track and break out

disbursements on a debtor-by-debtor basis in each monthly operating report.

       8.      Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of these chapter 11 cases and this

Order shall be without prejudice to the rights of the Debtors to seek entry of an Order

substantively consolidating their respective cases.

       9.      Nothing contained in the Motion or this Order shall be deemed or construed as

precluding the Debtors from causing any of their non-Debtor, wholly owned subsidiaries from

commencing voluntary cases under the Bankruptcy Code.

       10.     The requirement under Local Bankruptcy Rule 9013-1(G) to file a memorandum

of law in connection with the Motion is waived.

       11.     Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local

Bankruptcy Rules are satisfied by such notice.

       12.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.




                                                 17
Case 20-33113-KRH        Doc 21    Filed 07/23/20 Entered 07/23/20 10:22:48             Desc Main
                                  Document     Page 40 of 41



       13.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       14.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       15.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

Dated: __________
Richmond, Virginia                                United States Bankruptcy Judge




                                                18
Case 20-33113-KRH               Doc 21     Filed 07/23/20 Entered 07/23/20 10:22:48                            Desc Main
                                          Document     Page 41 of 41


WE ASK FOR THIS:

                                                           /s/ Cullen D. Speckhart
KIRKLAND & ELLIS LLP                                       COOLEY LLP
KIRKLAND & ELLIS INTERNATIONAL LLP                         Cullen D. Speckhart (VSB 79096)
Edward O. Sassower, P.C.                                   Admitted to practice in New York, Virginia, Missouri and
Steven N. Serajeddini, P.C. (pro hac vice pending)         Texas; Not admitted to practice in DC, supervised by
601 Lexington Avenue                                       members of DC bar
New York, New York 10022                                   Olya Antle (VSB 83153)
Telephone:         (212) 446-4800                          Admitted to practice in Virginia; Not admitted to practice in
Facsimile:         (212) 446-4900                          DC, supervised by members of DC bar
-and-                                                      1299 Pennsylvania Avenue, NW, Suite 700
John R. Luze (pro hac vice pending)                        Washington, DC 20004-2400
300 North LaSalle                                          Telephone:        (202) 842-7800
Chicago, Illinois 60654                                    Facsimile:        (202) 842-7899
Telephone:         (312) 862-2000
Facsimile:         (312) 862-2200

Proposed Co-Counsel to the Debtors and Debtors in Possession


                                       CERTIFICATION OF ENDORSEMENT
                                    UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

          Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order has been endorsed by
or served upon all necessary parties.

                                                             /s/ Cullen D. Speckhart
